                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS


NEIL E. TIERNEY,                               *
                                               *
       Plaintiff,                              *
                                               *
       v.                                      *       Civil Action No. 17-30125-MGM
                                               *
JOHN GAUDRAULT, MICHAEL R.                     *
SOBON, O’CONNELL OIL                           *
ASSOCIATES, INC., GLOBAL                       *
MONTELLO GROUP CORP., and                      *
LPJ DONUTS, INC.,                              *
                                               *
       Respondent.                             *
                                               *



                      MEMORANDUM AND ORDER RE: REPORT AND
                     RECOMMENDATION REGARDING DEFENDANTS’
                     MOTION TO DISMISS AND PLAINTIFF’S MOTIONS
                      FOR JUDGMENT ON THE PLEADING AND FOR
                                 INJUNCTIVE RELIEF
                               (Dkt. No. 15, 21, 26, and 31)

                                          February 14, 2019


MASTROIANNI, U.S.D.J.

       Magistrate Judge Katherine A. Robertson has recommended that this court grant in part

Defendants’ motion to dismiss (as to the claims under the Petroleum Marketing Practices Act

“PMPA”) and decline to exercise supplemental jurisdiction over Plaintiff’s remaining state law

claims by dismissing those claims without prejudice to refiling in state court. (Dkt. No. 31.) In short,

Judge Robertson concluded that Plaintiff’s claims premised on the PMPA are barred by that

statute’s one-year limitations period and should be dismissed with prejudice. In addition, Judge

Robertson explained that because Plaintiff’s federal claims are subject to dismissal, the court should
not exercise supplemental jurisdiction over the state law claims. See Lawless v. Steward Health Care Sys.,

LLC, 894 F.3d 9, 20 (1st Cir. 2018) (“When any and all federal claims have been dismissed prior to

trial, the balance of factors to be considered under the pendent jurisdiction doctrine—judicial

economy, convenience, fairness, and comity often will counsel in favor of declining jurisdiction over

any remaining state-law claims.” (internal quotation marks omitted)). The Report and

Recommendation notified Plaintiff that he had fourteen days to file an objection. No objection has

been filed.

       Based upon the thorough analysis presented in the Report and Recommendation, and noting

there are no objections, the court, upon de novo review, hereby ADOPTS the Report and

Recommendation. (Dkt. No. 31.) Based upon this, Defendants’ Motion to Dismiss (Dkt. No. 15) is

hereby ALLOWED IN PART. Plaintiff’s claims under the PMPA are dismissed with prejudice. The

court declines to exercise supplemental jurisdiction over the remaining state law claims and

dismisses those claims without prejudice. In addition, the court DENIES AS MOOT Plaintiff’s

Motion for Judgment on the Pleadings (Dkt. No. 21) and Plaintiff’s Motion for Injunctive Relief

(Dkt. No. 26). This case may now be closed.

       It is So Ordered.



                                                         _/s/ Mark G. Mastroianni________
                                                         MARK G. MASTROIANNI
                                                         United States District Judge




                                                    2
